UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
ORGANIC TRADE ASSOCIATION,                )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                     Civil Action No. 17-1875 (PLF)
                                          )
UNITED STATES DEPARTMENT OF               )
AGRICULTURE, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)


                                                ORDER

                   For the reasons set forth in the accompanying Opinion, it is hereby

                   ORDERED that the United States Department of Agriculture’s (“USDA”) [Dkt.

No. 142] Motion for Voluntary Remand is GRANTED; it is

                   FURTHER ORDERED that the National Organic Program (NOP); Organic

Livestock and Poultry Practices Rule (“Withdrawal Rule”), 83 Fed. Reg. 10,775 (Mar. 13, 2018)

is REMANDED WITHOUT VACATUR to the USDA for further consideration of the issues

presented; it is

                   FURTHER ORDERED that Organic Trade Association’s (“OTA”) [Dkt. No. 95]

Motion for Summary Judgment is DENIED as moot; it is

                   FURTHER ORDERED that OTA’s [Dkt. No. 140] Motion for Summary

Judgment on its Third Amended Complaint is DENIED as moot; it is

                   FURTHER ORDERED that the USDA’s [Dkt. No. 149] Motion for Summary

Judgment is DENIED as moot; and it is
               FURTHER ORDERED that the parties shall file a joint status report in this action

on the same date they file their status report ordered in Center for Environmental Health v.

Vilsack, 2022 WL 658965, at *5 (N.D. Cal. Mar. 4, 2022).

               SO ORDERED.



                                                             /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: March 30, 2022




                                                2